Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 1-13 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11  of U.S. Patent No. 10,691917 . in view of Hwang US 2017/0212613 and   Rho et al 2018/0059512.


Re claim 1 Patented claim 1 discloses An under-screen biometric identification apparatus, applicable to an electronic device having a display screen, comprising:
 a lens barrel having at least one lens unit received therein and structured to be arranged under a display screen of the electronic device, the lens unit being configured for receiving an optical signal that is generated when a human finger on the display screen is illuminated and transmitted through the display screen; (see claim 1 lens barrel element)

 a holder for holding the lens barrel, the holder being engaged to the lens barrel through a focusing thread, the focusing thread is used to adjust a distance between the lens barrel and the display screen; (see claim 1 holder element )

 and an imaging chip being configured for implementing optical imaging based on the optical signal passing through the lens unit to obtain a biometric pattern;  (see  claim 1 imaging chip element )

wherein the holder is arranged in such a manner that a predetermined gap exists between the display screen and the lens barrel ( see claim 1  wherein the holder is structured to be fixed to a lower surface of a fixing support of the electronic device, such that the holder and the lens barrel are distanced from the display screen to maintain a predetermined gap between the display screen and the lens unit),






Claim 1 does not expressly  disclose  a lens barrel having at least one lens unit received therein and structured to be arranged under a display screen of the electronic device without contacting the display screen; and an imaging chip having a size greater than the lens barrel, the imaging chip comprising an optical sensing array; and the holder provides an accommodating space under the lens barrel, the imaging chip is received in the accommodating space and out of the lens barrel, wherein the optical sensing array of the imaging chip is arranged under the lens unit of the lens barrel to receive the optical signal passing through the lens unit.



Hwang discloses  a lens barrel having at least one lens unit received therein and structured to be arranged under a display screen of the electronic device  (figures 7 8a and 8b  note that the camera 720/820 is disposed below display 712 it includes a lens barrel with lenses see paragraph 107 108), without contacting the display screen (see figure 8b note that the housing and barrel has a gap from the screen created by protective layer 814 and cushions 844) and an imaging chip, the imaging chip comprising an optical sensing array (see paragraph 108 115 charge coupled device senor and figures 7 8a and 8b   ) the holder provides an accommodating space under the lens barrel, the imaging chip is received in the accommodating space and out of the lens barrel (see paragraph 108 115 charge coupled device sensor and figures 7 8a and 8b  note sensor 826 the chip is accommodated in the housing     note that the image sensor extend partially below the lens barrel so is at least in part out of the lens barrel. ), wherein the optical sensing array of the imaging chip is arranged under the lens unit of the lens barrel to receive the optical signal passing through the lens unit see paragraph 108 115 charge coupled device sensor and figures 7 8a and 8b  note sensor 826 the chip is accommodated in the housing    note that the image sensor is under the lens. ) The motivation to combine is the structure of Hwang allows  eliminate the home button to enlarge the size of the display ( paragraph ) and  dispose the display in an entire area of the front surface see paragraph 146 and mitigate impact see paragraph 118. Therefore it would have been obvious at the time of the effective filing date of the claimed invention to combine above structural elements  Hwang and Claim 1 to reach the aforementioned advantages.

Claim 1 and Hwang do not expressly disclose the imaging chip has a size greater than the lens barrel. Rho et al in figure 3 A depicts a similar lens barrel and housing (i.e. holder) where the imaging chip is depicted as bigger than the lens barrel i.e. the imaging chip has a size greater than the lens barrel and is arranged out of the lens barrel.  One of ordinary skill in the art could have easily used a image chip that was slightly larger than the lens barrel as configured in figure 3a instead of the configuration image chip of Hwang. The function of these two device is the same and would produce very similar predictable  results;  capturing an image through the lens using the imaging chip). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 1 Hwang Rho to reach the claimed invention. 



Re claim 2 claim 2 of the patent discloses  wherein the holder is structured to be fixed to a lower surface of a middle frame (see claim 1  wherein the holder is structured to be fixed to a lower surface of a fixing support of the electronic device see claim 2 note fixed structure is middle frame ) of the electronic device, the middle frame is provided with a hole aligned with the lens barrel (see claim 2).

Re claims 3-6 and 9-13 the additional features of these claims are disclosed in claims 3-11.

Re claims 7  Claim 1 additionally discloses” wherein the holder comprises a glue dispensing structure, wherein the glue dispensing structure comprises a concave groove formed around the lens barrel for providing an accommodation space for glue” in the “wherein the holder comprises” elements of claim 15.

Re claim 8 claim 1 additionally discloses  wherein the glue dispensing structure is an annular step structure comprising a step surface being parallel to an upper surface of the holder and communicated with a threaded hole of the holder, and a vertical surface connected between the upper surface of the holder and the step surface in the “wherein the holder comprises” elements of claim 15.


Claim 15-19 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim  13-15  of U.S. Patent No. 10,691917 . in view of Hwang US 2017/0212613 and   Rho et al 2018/0059512.

Re claim 15 claim 13 of the patent discloses 

An electronic device, comprising: a display screen; and a biometric identification apparatus arranged under the display screen, wherein a biometric acquisition area of the biometric identification apparatus is at least partially located in a display area of the display screen, wherein the biometric identification apparatus comprises: ( see claim 12 display screen a biometric apparatus   

a lens barrel having at least one lens unit received therein and structured to be arranged under a display screen of the electronic device, the lens unit being configured for receiving an optical signal that is generated when a human finger on the display screen is illuminated and transmitted through the display screen; (see claim 15 lens barrel element)

 a holder for holding the lens barrel, the holder being engaged to the lens barrel through a focusing thread, the focusing thread is used to adjust a distance between the lens barrel and the display screen; (see claim 12 holder element )

 and an imaging chip  being configured for implementing optical imaging based on the optical signal passing through the lens unit to obtain a biometric pattern;  (see  claim 12 imaging chip element )

wherein the holder is fixed to a lower surface of a middle frame of the electronic device in such a manner that a predetermined gap exists between the display screen and the lens barrel ( see claim 12  wherein the holder is structured to be fixed to a lower surface of a fixing support of the electronic device, such that the holder and the lens barrel are distanced from the display screen to maintain a predetermined gap between the display screen and the lens unit see claim 13 note the fixed support is a middle fame ),






Claim 13 does not expressly  disclose  a lens barrel having at least one lens unit received therein and structured to be arranged under a display screen of the electronic device without contacting the display screen; and an imaging chip having a size greater than the lens barrel, the imaging chip comprising an optical sensing array; and the holder provides an accommodating space under the lens barrel, the imaging chip is received in the accommodating space and out of the lens barrel, wherein the optical sensing array of the imaging chip is arranged under the lens unit of the lens barrel to receive the optical signal passing through the lens unit.



Hwang discloses  a lens barrel having at least one lens unit received therein and structured to be arranged under a display screen of the electronic device  (figures 7 8a and 8b  note that the camera 720/820 is disposed below display 712 it includes a lens barrel with lenses see paragraph 107 108), without contacting the display screen (see figure 8b note that the housing and barrel has a gap from the screen created by protective layer 814 and cushions 844) and an imaging chip, the imaging chip comprising an optical sensing array (see paragraph 108 115 charge coupled device senor and figures 7 8a and 8b   ) the holder provides an accommodating space under the lens barrel, the imaging chip is received in the accommodating space and out of the lens barrel (see paragraph 108 115 charge coupled device sensor and figures 7 8a and 8b  note sensor 826 the chip is accommodated in the housing     note that the image sensor extend partially below the lens barrel so is at least in part out of the lens barrel. ), wherein the optical sensing array of the imaging chip is arranged under the lens unit of the lens barrel to receive the optical signal passing through the lens unit see paragraph 108 115 charge coupled device sensor and figures 7 8a and 8b  note sensor 826 the chip is accommodated in the housing    note that the image sensor is under the lens. ) The motivation to combine is the structure of Hwang allows  eliminate the home button to enlarge the size of the display ( paragraph ) and  dispose the display in an entire area of the front surface see paragraph 146 and mitigate impact see paragraph 118. Therefore it would have been obvious at the time of the effective filing date of the claimed invention to combine above structural elements  Hwang and Claim 13 to reach the aforementioned advantages.

Claim 13 and Hwang do not expressly disclose the imaging chip has a size greater than the lens barrel. Rho et al in figure 3 A depicts a similar lens barrel and housing (i.e. holder) where the imaging chip is depicted as bigger than the lens barrel i.e. the imaging chip has a size greater than the lens barrel and is arranged out of the lens barrel.  One of ordinary skill in the art could have easily used a image chip that was slightly larger than the lens barrel as configured in figure 3a instead of the configuration image chip of Hwang. The function of these two device is the same and would produce very similar predictable  results;  capturing an image through the lens using the imaging chip). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 13 Hwang Rho to reach the claimed invention. 

Re claim 16-18 The additional feature of these claims are found in claims 13-15 respectively of the patented case.


Re claims 19 claim 13 discloses wherein the predetermined gap between the display screen and the lens unit is in a range from 0.3 mm to 1 mm, and the lens unit comprises an aspherical lens group cooperatively formed a macro lens with a focal length being in a range from 0.5 mm to 1.8 mm (see claim 12 wherein the predetermined gap elment ,).


Claim 20 is   rejected on the ground of nonstatutory double patenting as being unpatentable over claim   16  of U.S. Patent No. 10,691917 . in view of  Rho et al 2018/0059512.

Re claim 20 claim 16 of the patented case discloses an under-screen biometric identification apparatus, applicable to an electronic device having a display screen, comprising: a lens barrel having a lens unit arranged therein and structured to be arranged under a display screen, the lens unit being configured for receiving an optical signal that is generated when a human finger on the display screen is illuminated and transmitted through the display screen; (see lens barrel element of claim 16)

 a holder for holding the lens barrel and being engaged to the lens barrel, wherein the holder is structured to be fixed to a lower surface of a middle frame of the electronic device, such that the holder and the lens barrel are distanced from the display screen to maintain a predetermined gap between the display screen and the lens barrel; (see holder element of claim 16)

 and an imaging chip arranged under the lens barrel and being accommodated in the holder, the imaging chip being configured for implementing optical imaging based on the optical signal passing through the lens unit to obtain a biometric pattern (see imaging chip claim 16 ).


Claim 16 does not disclose  the imaging chip has a size greater than the lens barrel and is arranged out of the lens barrel. Rho et al in figure 3 A depicts a similar lens barrel and housing (i.e. holder) where the imaging chip is depicted as bigger than the lens barrel i.e. the imaging chip has a size greater than the lens barrel and is arranged out of the lens barrel.  One of ordinary skill in the art could have easily used a image chip that was slightly larger than the lens barrel as configured in figure 3a instead of the image chip in claim 16. The function of these two device is the same and would produce very similar predictable results ( capturing an image through the lens using the imaging chip). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine claim 20 with Rho to reach the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1,2,4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2017/0212613 in view of Rho et al 2018/0059512 and Hennick US 2003/0089776.


Re claim 1 Hwang discloses An under-screen biometric identification apparatus (see paragraph 106  and figures 7 8a and 8b  note that the camera 720/820 is disposed below display 712/812), applicable to an electronic device having a display screen, comprising: 
a lens barrel having a lens unit arranged therein and structured to be arranged under a display screen (figures 7 8a and 8b  note that the camera 720/820 is disposed below display 712 it includes a lens barrel with lenses see paragraph 107 108), without contacting the display screen (see figure 8b note that the housing and barrel has a gap from the screen created by protective layer 814 and cushions 844). the lens unit being configured for receiving an optical signal that is generated when a human finger on the display screen is illuminated  and transmitted through the display screen ( see paragraph 66 and 65);
 a holder for holding the lens barrel, the holder( Housing see paragraph 107 and  115   figures 7 8a and 8b   ); 
and an imaging chip comprising an optical sensing array and being configured for implementing optical imaging based on the optical signal passing through the lens unit to obtain a biometric pattern (see paragraph 108 115 charge coupled device senor and figures 7 8a and 8b   ); 

wherein the holder herein the holder is arranged in such a manner that a predetermined gap exists between the display screen and the lens barrel (see figure 8b note that the housing and barrel has a gap from the screen created by protective layer 814 and cushions 844), the holder provides an accommodating space under the lens barrel, the imaging chip is received in the accommodating space and out of the lens barrel (see paragraph 108 115 charge coupled device sensor and figures 7 8a and 8b  note sensor 826 the chip is accommodated in the housing     note that the image sensor extend partially below the lens barrel so is at least in part out of the lens barrel. ),

wherein the optical sensing array of the imaging chip is arranged under the lens unit of the lens barrel to receive the optical signal passing through the lens unit see paragraph 108 115 charge coupled device sensor and figures 7 8a and 8b  note sensor 826 the chip is accommodated in the housing    note that the image sensor is under the lens. )

Hwang does not expressly disclose the imaging chip has a size greater than the lens barrel. Rho et al in figure 3 A depicts a similar lens barrel and housing (i.e. holder) where the imaging chip is depicted as bigger than the lens barrel i.e. the imaging chip has a size greater than the lens barrel and is arranged out of the lens barrel.  One of ordinary skill in the art could have easily used a image chip that was slightly larger than the lens barrel as configured in figure 3a instead of the configuration image chip of Hwang. The function of these two device is the same and would produce very similar predictable  results;  capturing an image through the lens using the imaging chip). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang with Rho to reach the claimed invention. 

Hwang does not disclose being engaged to the lens barrel through a focusing thread, the focusing thread is used to adjust a distance between the lens unit and the display screen.  Hennick discloses being engaged to the lens barrel through a focusing thread, the focusing thread is used to adjust a distance between the lens unit and the display screen (see paragraph 226 ) the motivation to combine is to achieve a desired distance to the sensor(see paragraph 206). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the focusing thread of  Hennick and with the lens barrel of  Hwang and Rho to reach the aforementioned advantage.  




Re claim 2 Hawang discloses wherein the holder is structured to be fixed to the lower surface of   a middle frame of the electronic device see figures 7 and  8a and 8b paragraph 118 note that housing 828  is contacts   protective layer 814), the middle frame is provided with a hole aligned with the lens barrel (see figure 8b note a hole is depicted in layer 814 (corresponding to middle frame ) above the capture device also see paragraph 117).

Re claim 4 Hawang discloses wherein the holder is structured to be fixed to on a lower surface of the middle frame at a peripheral area around the hole (see figure 8b and paragraph 118 note that the housing is connected to the bottom of protective layer around the hole ).


Re claim 15 Hawang discloses An electronic device, comprising: a display screen(see paragraph 106  and figures 7 8a and 8b  note that the camera 720/820 is disposed below display 712/812),; and a biometric identification apparatus arranged under the display screen(see paragraph 106  and figures 7 8a and 8b  note that the camera 720/820 is disposed below display 712/812),, wherein a biometric acquisition area of the biometric identification apparatus is at least partially located in a display area of the display screen(see paragraph 110 figures 7 8a and 8b  note that the camera 720/820 is disposed below display 712/812), 
wherein the biometric identification apparatus comprises: a lens barrel having a lens unit arranged therein (figures 7 8a and 8b  note that the camera 720/820 is disposed below display 712 it includes a lens barrel with lenses see paragraph 107 108), the lens unit being configured for receiving an optical signal that is generated when a human finger on the display screen is illuminated and transmitted through the display screen( see paragraph 66 and 65); a holder for holding the lens barrel( Housing see paragraph 107 and  115   figures 7 8a and 8b   ),  

and an imaging chip comprising an optical sensing array and being configured for implementing optical imaging based on the optical signal passing through the lens unit to obtain a biometric pattern (see paragraph 108 115 charge coupled device senor and figures 7 8a and 8b   ); 

wherein the holder is fixed to a lower surface of a middle frame  of the electronic device (see figures 7 and  8a and 8b paragraph 118 note that housing 828  in contacting protective layer 814), in such a manner that a predetermined gap exists between the display screen and the lens barrel (see figure 8b note that the housing and barrel has a gap from the screen created by protective layer 814 and cushions 844). the holder provides an accommodating space under the lens barrel, the imaging chip is received in the accommodating space and out of the lens barrel  (see paragraph 108 115 charge coupled device sensor and figures 7 8a and 8b  note sensor 826 the chip is accommodated in the housing     note that the image sensor extend partially below the lens barrel so is at least in part out of the lens barrel. ),

wherein the optical sensing array of the imaging chip is arranged under the lens unit of the lens barrel to receive the optical signal passing through the lens unit see paragraph 108 115 charge coupled device sensor and figures 7 8a and 8b  note sensor 826 the chip is accommodated in the housing    note that the image sensor is under the lens. )




Hwang does not expressly disclose the imaging chip has a size greater than the lens barrel. Rho et al in figure 3 A depicts a similar lens barrel and housing (i.e. holder) where the imaging chip is depicted as bigger than the lens barrel i.e. the imaging chip has a size greater than the lens barrel and is arranged out of the lens barrel.  One of ordinary skill in the art could have easily used a image chip that was slightly larger than the lens barrel as configured in figure 3a instead of the configuration image chip of Hwang. The function of these two device is the same and would produce very similar predictable  results;  capturing an image through the lens using the imaging chip). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang with Rho to reach the claimed invention. 

Hwang does not disclose being engaged to the lens barrel through a focusing thread, the focusing thread is used to adjust a distance between the lens unit and the display screen.  Hennick discloses being engaged to the lens barrel through a focusing thread, the focusing thread is used to adjust a distance between the lens unit and the display screen (see paragraph 226 ) the motivation to combine is to achieve a desired distance to the sensor(see paragraph 206). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the focusing thread of Hennick and with the lens barrel of  Hwang and Rho to reach the aforementioned advantage.



Claims  10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2017/0212613 in view of Hennick US 2003/0089776 Rho and HE et al 2017/0220838.


Re claim 10 Hawang does not disclose  further comprising an optical filter, wherein the optical filter is located between the lens unit and the imaging chip , and 
comprises filtering coating layer formed on one or more continuous or discrete interfaces; the optical filter is configured to filter interference light from the optical signal, wherein the interference light comprises near IR light and partial of red light. He discloses further comprising an optical filter, wherein the optical filter is located between the lens unit and the imaging chip (coating on surface of imaging sensor see paragraph 111), and  comprises filtering coating layer formed on one or more continuous or discrete interfaces ( coating on surface of imaging sensor); the optical filter is configured to filter interference light from the optical signal, wherein the interference light comprises near IR light and partial of red light (see paragraph 111). The motivation to combine reduce undesired background light. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hwang Henndrick and with the filtering coating layer He added to the imaging sensor to reach the aforementioned advantage.

Claims  12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2017/0212613 in view of Hennick US 2003/0089776 Rho  and Bhat US 2017/0037412.

Re claim 12 Hwang does not disclose comprising a micro lens array on an upper surface of the imaging chip, wherein the micro lens array comprises a plurality of pixel-scale micro lenses, each micro lens is formed on a pixel unit of the imaging chip respectively, is used for converging the optical signal to a corresponding pixel unit. Bhat discloses comprising a micro lens array on an upper surface of the imaging chip, wherein the micro lens array comprises a plurality of pixel-scale micro lenses (see paragraph 70 note that a micro lens is formed over each photodiode to increase light capture), each micro lens is formed on a pixel unit of the imaging chip respectively, is used for converging the optical signal to a corresponding pixel unit(see paragraph 70 note that a micro lens is formed over each photodiode to increase light capture). The motivation to combine is to increase light capture (see paragraph 70). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the sensor Hwang  Hennick and  with the micro lenses of Bhat  to reach the aforementioned advantage.



Claims  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2017/0212613 in view of Hennick US 2003/0089776 Rho and Ito US 2004/0042088.


Re claim 7 Hwang and Hennick do not disclose the holder comprises a glue dispensing structure, wherein the glue dispensing structure comprises a concave groove formed around the lens barrel for providing an accommodation space for glue. Ito discloses comprises a glue dispensing structure, wherein the glue dispensing structure comprises a concave groove formed around the lens barrel for providing an accommodation space for glue (see paragraph abstract) The motivation to combine is to secure fitting without flow of the adhesive to the optically functional surface (see abstract). Therefore it would have been obvious before the effective filing date of the claimed invention to combine Hwang Hennick and with the accommodation space of  Ito to prevent flow of adhesive to the optically functional surface.


Claims  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2017/0212613 in view of Rho et al 2018/0059512.

Re claim 20 Hwang discloses An under-screen biometric identification apparatus (see paragraph 106  and figures 7 8a and 8b  note that the camera 720/820 is disposed below display 712/812), applicable to an electronic device having a display screen, comprising: 
a lens barrel having a lens unit arranged therein and structured to be arranged under a display screen (figures 7 8a and 8b  note that the camera 720/820 is disposed below display 712 it includes a lens barrel with lenses see paragraph 107 108), the lens unit being configured for receiving an optical signal that is generated when a human finger on the display screen is illuminated  and transmitted through the display screen ( see paragraph 66 and 65); 
a holder for holding the lens barrel, and being engaged to the lens barrel( Housing see paragraph 107 and  115   figures 7 8a and 8b  note the lens barrel is engaged to the house );
wherein the holder is structured to be fixed to a lower surface of a middle frame  of the electronic device (see figures 7 and  8a and 8b paragraph 118 note that housing 828  in contacting protective layer (corresponding to the middle frame  814 ), such that the holder and the lens barrel are distanced from the display screen to maintain a predetermined gap between the display screen and the lens barrel(see figure 8b note that the housing and barrel has a gap from the screen created by protective layer 814 and cushions 844 ).

 and an imaging chip arranged under the lens barrel, and being accommodated in the holder, and arranged out of the lens barrel  the imaging chip being configured for implementing optical imaging based on the optical signal passing through the lens unit to obtain a biometric pattern (see paragraph 108 115 charge coupled device sensor and figures 7 8a and 8b  note sensor 826 the chip is accommodated in the housing     note that the image sensor extend partially below the lens barrel so is at least in part out of the lens barrel. ); 

Hwang does not expressly disclose the imaging chip has a size greater than the lens barrel. Rho et al in figure 3 A depicts a similar lens barrel and housing (i.e. holder) where the imaging chip is depicted as bigger than the lens barrel i.e. the imaging chip has a size greater than the lens barrel and is arranged out of the lens barrel.  One of ordinary skill in the art could have easily used a image chip that was slightly larger than the lens barrel as configured in figure 3a instead of the configuration image chip of Hwang. The function of these two device is the same and would produce very similar predictable  results;  capturing an image through the lens using the imaging chip). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang with Rho to reach the claimed invention. 

Allowable Subject Matter

Claims 3,5,6, 8,9, 11 13, 14 16-19  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as filing a terminal disclaimer to overcome any double patenting rejections for those claims rejected under double patenting.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669